Citation Nr: 1217826	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than November 30, 2006, for the grant of service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  As part of this decision, the RO granted service connection for Type II diabetes mellitus, and assigned an effective date of November 30, 2006 (according to the RO, the date of receipt of "informal claim").  


FINDINGS OF FACT

1.  The date of receipt of the Veteran's claim seeking service connection for Type II diabetes mellitus is December 18, 2006.  

2.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether Type II diabetes mellitus was manifested as of May 8, 2001, the effective date for the addition of Type II diabetes mellitus to the list of diseases presumed to be related to herbicide exposure in Vietnam. 


CONCLUSION OF LAW

The criteria for an effective date of December 18, 2005, (but no earlier) for the grant of service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

The Veteran is seeking an effective date earlier than November 30, 2006, for his grant of service connection for Type II diabetes mellitus.  As noted in the INTRODUCTION section of this decision, the RO, as part of its February 2008 rating decision assigned service connection, and, in so doing, assigned an effective date of November 30, 2006.  The RO noted that this was the date that the Veteran's "informal claim" had been received.

The Board notes that by means of a letter dated December 18, 2006, and also date stamped as being received by the RO on December 18, 2006, the Veteran's accredited representative indicated the following:

Attached hereto please find the following records and/or forms in support of the above named claim for VA benefits:

	Copy of Informal Claim dated 11/30/06
      VA Form 21-22
VA Form 21-526 Service connection for diabetes mellitus type II and tonsillar cancer
      Medical Statements (2)
      DD Form 214
      
Review of the record shows that the VA Form 21-22 and the VA Form 21-526 (both of these forms were dated November 29, 2006) were each date stamped by VA on December 18, 2006.  The two medical statements were without a date stamp.  And, the copy of "Informal Claim dated 11/30/06" is not of record.  Plus, even assuming it was there, and even conceding that it was in fact dated November 30, 2006, as it was supplied together with the other above-referenced pieces of evidence which were date stamped December 18, 2006, on these facts, it appears to the Board that the RO incorrectly cited as the date of receipt of the Veteran's claim as being November 30, 2006, rather than, what the Board here considers it to have been, December 18, 2006.  Further, and of significant note, a "VETSNET COMPENSATION AND PENSION AWARD" VA computer-generated form shows as the "Date of Claim" "12/18/2006."  As such, this decision will from here on cite as the date of receipt of the Veteran's claim seeking service connection for Type II diabetes mellitus as being December 18, 2006.  

The effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R.§ 3.155.  See also 38 C.F.R. § 3.151.

The Board also observes that as the result of a class action lawsuit brought by Veterans of the Vietnam War and their survivors, in a May 1989 decision, the United States District Court for the Northern District of California (District Court) invalidated the regulation then in effect for adjudicating claims based on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The District Court also voided all benefit denials that had been made under that section of the regulation.  See Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).

In May 2001, VA regulations were revised to include diabetes mellitus in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents:  Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).

The Board notes here that effective date rules for awards under the Nehmer Court Orders have been promulgated at 38 C.F.R. § 3.816.  The provisions of 38 C.F.R. § 3.816 provide that for purposes of this section -- (1)  A Nehmer class member means:  (i)  A Vietnam veteran who has a covered herbicide disease; or (ii)  A surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  (2)  A covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases include Type 2 Diabetes.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:  (1)  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  (2)  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i)  The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  (3)  If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  (4)  If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).   

In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 38 C.F.R. § 3.114(a).

In the instant case, the Veteran was awarded service connection for Type II diabetes mellitus on a presumptive basis because it is a disease associated with his presumed in- service exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  The RO assigned an effective date of November 30, 2006, which was the date the RO determined that the Veteran had filed an "informal claim."  As above noted, the actual date of receipt of claim has been determined by the Board to be December 18, 2006.

The first indication in the claims file that the Veteran was seeking service connection for Type II diabetes mellitus is December 18, 2006.  This claim was date-stamped received by the RO on that date.  The Veteran has claimed that he should be awarded an earlier effective date.  The Veteran essentially contends, via his accredited representative, that his diabetes mellitus began at a time that qualifies him for assignment of an earlier effective date.  Specifically, it is argued that an effective date one year earlier than the date of claim should be assigned, pursuant to 38 C.F.R. § 3.114(a)(3) (liberalizing legislation).  See August 2009 VA Form 646.  As discussed below, a revision of the effective date is warranted in this case because the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit as of May 8, 2001.

The Board notes that the mere presence of medical evidence of a disability does not show an intent on the veteran's part to seek service connection and therefore does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32 (1998).  Therefore, the Board declines to view any references to diabetes in medical records as a claim for VA compensation based on diabetes.  Nevertheless, based on adjudication in the Nehmer case certain stipulations were agreed to and are now incorporated in 38 C.F.R. § 3.816.  However, the Veteran does not fall within the Nehmer situation since the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989; the Veteran's claim of service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements is met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Again, under 38 C.F.R. § 3.114 for liberalizing legislation, the date of the award may be one year prior to the date of receipt of the claim when the claimant's request is received more than one year after the May 8, 2001 effective date of the liberalizing legislation if the Veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  See 38 C.F.R. § 3.114(a)(3).

It appears that the earliest medical record in the claims file which deals with diabetes is dated in May 1999, about two years before the diabetes presumption became effective on May 8, 2001.  This May 1999 private medical record shows a glucose laboratory test result of 210, which was noted to be high.  The record also included the following notation; "provisional diagnosis of diabetes, if not previously diagnosed."  An earlier May 2005 private laboratory test finding reported a high glucose finding of 130; this record, however, did not provide the provisional diagnosis.  Other private medical records on file dated before May 8, 2001, namely, records dated in August 1999 and January 2001, both showed a high glucose finding of 133, and included the provisional diagnosis of diabetes.  With this in mind, the Board believes a reasonable doubt exists as to whether the Veteran's diabetes mellitus was manifested as of May 8, 2001, the effective date for the addition of diabetes to the list of presumptive diseases for herbicide exposure.  Since it appears that all of the criteria were met as of the effective date of the liberalizing law, then VA may go back one year prior to the date of the actual service connection claim.  Accordingly, an effective date of December 18, 2005, (one year prior to the date of receipt of the claim) is warranted.  However, for reasons explained above, an even earlier effective date may not be assigned under applicable law.


ORDER

Entitlement to an effective date of December 18, 2005, for the grant of service connection for Type II diabetes mellitus is warranted.  To this extent, the appeal is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


